NELSON, Circuit Justice.
I agree with the court below, that the tug was in fault, and liable for the damage done to the lighter and her cargo. But I cannot agree that the ship in tow is also responsible. She was lashed firmly to the tug on the larboard side, and was under the exclusive command and direction of the master of that vessel; and I do not see, upon principle, that her owners should be made liable for the mismanagement in the navigation of the tug, any more than the owners of cargo on board of the colliding vessel. The case is different where the tug is under the command of the master of the tow. In that case, it is but the substitution of steam power for sails, in the navigation of the vessel by the master. I had occasion to examine this question in the case of The Express [Case No. 4,596], though the point was not directly involved in the decision. The decree below must be reversed as to the ship, and affirmed as to the tug.